DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 7 and 15 are canceled. Claims 20 and 21 have been added. Claims 1-6, 8-14 and 16-21 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 6, 8-12, 14, 16, 17 and 20-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, 10 and 17 of conflicting Patent No. 10,631,045 B2 in view of U.S. Pub. No. 2018/0376205 A1 to Oswal and in further view of U.S. Pub. No. 2011/0321075 A1 to Brunkhorst and claims 1-5, 10-14 and 19 of conflicting Patent No. 10,349,126 B2 in view of U.S. Pub. No. 2018/0376205 A1 to Oswal and in further view of U.S. Pub. No. 2011/0321075 A1 to Brunkhorst.
Table 1 illustrates the conflicting claim pairs:
Conflicting Patent No. 10,631,045 B2
9

9
9

9, 10

9
1
Conflicting Patent No. 10,349,126 B2
1, 2
3
4, 5
1

1, 2


10, 11
Pending Application 16/843400
1
2
3
4
5
6

8
9


Conflicting Patent No. 10,631,045 B2

9
9

9,10

9
17
9
1
Conflicting Patent No. 10,349,126 B2
12
13, 14, 
10

10, 11


19


Pending Application 16/843400
10
11
12
13
14

16
17
20
21


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 9 of the conflicting Patent No. 10,631,045. Claims 9 and 17 of 
Conflicting Patent No. 10,631,045 B2
Claim 1 of Conflicting Application
Serial Number (16/843400)
Claim 1 of Pending Application
9. A method for providing information on a video by a computing device, the method comprising:
1. A method for providing information on a video by a computing device, the method comprising:
applying, by at least one processor, an artificial intelligence model trained with a plurality of videos to a video; 

based on the applying of the artificial intelligence model trained with the plurality of videos to the video, obtaining for one or more portions of the video, by the at least one processor, a plurality of scores related to whether the one or more portions of the video has harmful content, each of the plurality of scores corresponding to a different one of a plurality of categories; 
obtaining, by at least one processor of the computing device, a video for applying the video to at least one artificial intelligence (AI) model trained for determining harmfulness of the video;
based on the plurality of scores and a plurality of predetermined thresholds, determining, by the at least one processor, whether the one or more portions of the video has harmful content, each of the plurality of predetermined thresholds corresponding to a different one of the plurality of categories; and 
obtaining, by the at least one processor, for each of one or more portions of the video, a plurality of scores related to whether a respective portion of the video has harmful content by applying the video to the at least one Al model trained for determining the harmfulness of the video, wherein the at least one AI model generates he plurality of scores by analyzing the applied video when the video is applied to the at least one AI model, the plurality of scores are related to a plurality of categories regarding harmfulness of the video and each of the plurality of scores is related to a different one of the plurality of categories regarding harmfulness of the video;
providing, by the at least one processor, at least one portion of the video having harmful content among the one or more 


comparing, by the at least one processor, a plurality of threshold values with the plurality of scores regarding the plurality of categories related to harmfulness of the video, respectively; and
providing by the at least one processor, a result of the comparing the plurality of threshold values with the plurality of scores.


	
As Table 2 clearly illustrates, the only limitation not taught by claim 1 of the conflicting Patent No. 10,631,045 B2 and claim 1 of the conflicting Patent No. 10,349,126  B2:
the at least one AI model generates he plurality of scores by analyzing the applied video when the video is applied to the at least one AI model;
comparing, by the at least one processor, a plurality of threshold values with the plurality of scores regarding the plurality of categories related to harmfulness of the video, respectively; and
providing by the at least one processor, a result of the comparing the plurality of threshold values with the plurality of scores.
Oswal discloses wherein, the at least one AI model generates the plurality of scores by analyzing the applied video when the video is applied to the at least one AI model (Oswal ¶0056-0057, machine learning using computer algorithm to automatically determine nudity and violent ratings of the scenes of the video content).
Oswal. The suggestion/motivation would have been in order to generate scores/ratings by the machine learning model/algorithm for determining that portions/scenes of the video include objectionable content based on the scores reducing manual work by a reviewer enhancing the user’s experience.
Conflicting Patent No. 10,631,045 B2, conflicting Patent No. 10,349,126 B2 and Oswal do not expressly disclose comparing, by the at least one processor, a plurality of threshold values with the plurality of scores regarding the plurality of categories related to harmfulness of the video, respectively; and
providing by the at least one processor, a result of the comparing the plurality of threshold values with the plurality of score.
Brunkhorst discloses comparing, by the at least one processor, a plurality of threshold values with the plurality of scores regarding the plurality of categories related to harmfulness of the video, respectively (Brunkhorst Fig. 1-3, ¶0027, 0029, 0033-0035, comparing threshold values e.g. member profile with acceptable level of questionable material e.g. violence, language, etc, with the plurality of content rating/scores regarding the different categories e.g. violence, language); and 
providing by the at least one processor, a result of the comparing the plurality of threshold values with the plurality of scores (Brunkhorst Fig. 1-3, ¶0027, 0029, 0033-
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting Patent No. 10,631,045 B2, conflicting Patent No. 10,349,126 B2 and Oswal by comparing, by the at least one processor, a plurality of threshold values with the plurality of scores regarding the plurality of categories related to harmfulness of the video, respectively; and providing by the at least one processor, a result of the comparing the plurality of threshold values with the plurality of scores as disclosed by Brunkhorst. The suggestion/motivation would have been in order to provide video segments that are appropriate for the user allowing content filtering using various values and scores associated with the user and video segments enhancing the user’s experience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 11, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0234831 A1 to Ebadollahi in view of U.S. Pub. No. 2018/0376205 A1 to Oswal and in further view of U.S. Pub. No. 2011/0321075 A1 to Brunkhorst.
claims 1, 9 and 17, Ebadollahi discloses a method for providing information on a video by a computing device, the method comprising: 
obtaining, by at least one processor of the computing device, a video for applying the video to at least one artificial intelligence (AI) model trained for determining harmfulness of the video (Ebadollahi Fig. 1, 2, ¶0021, 0022, 0033, 0038, obtain multimedia object, e.g. video, by the system 100 for applying the video to machine statistical/learning models to identify objectionable video)
obtaining, by the at least one processor,  for each of one or more portions of the video, a plurality of scores related to whether a respective portion of the video has harmful content by applying the video to the at least one Al model trained for determining the harmfulness of the video (Ebadollahi Fig. 1, 2, ¶0021, 0029-0030, 0033, 0036-0039, obtaining a plurality of scores for content items, e.g. frames, of the video, corresponding to a plurality of categories, by applying semantic models e.g. machine statistical/learning models for the semantic categories to the video, where the plurality of categories are related to objectionable content e.g. violence, gore, nudity, etc), the plurality of scores are related to a plurality of categories regarding harmfulness of the video and each of the plurality of scores is related to a different one of the plurality of categories regarding harmfulness of the video (Ebadollahi Fig. 1, 2, ¶0021, 0029-0030, 0033, 0036-0039, obtaining a plurality of scores for content items for the semantic categories to the video, where the plurality of categories are related to objectionable content e.g. violence, gore, nudity, etc);
Ebadollahi Fig. 1, 2, ¶0021, 0029-0030, 0033, 0036-0039, provide, for the content items of the video having a score/rating having objectionable content, the obtained scores).
Ebadollahi does not expressly disclose wherein, the at least one AI model generates the plurality of scores by analyzing the applied video when the video is applied to the at least one AI model;
comparing, by the at least one processor, a plurality of threshold values with the plurality of scores regarding the plurality of categories related to harmfulness of the video, respectively; and
providing, by the at least one processor, a result of the comparing the plurality of threshold values with the plurality of scores.
Oswal discloses wherein, the at least one AI model generates the plurality of scores by analyzing the applied video when the video is applied to the at least one AI model (Oswal ¶0056-0057, machine learning using computer algorithm to automatically determine nudity and violent ratings of the scenes of the video content).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ebadollahi by wherein, the at least one AI model generates the plurality of scores by analyzing the applied video when the video is applied to the at least one AI model as disclosed by Oswal. The suggestion/motivation would have been in order to generate 
Ebadollahi and Oswal do not expressly disclose comparing, by the at least one processor, a plurality of threshold values with the plurality of scores regarding the plurality of categories related to harmfulness of the video, respectively; and
providing, by the at least one processor, a result of the comparing the plurality of threshold values with the plurality of scores.
Brunkhorst discloses comparing, by the at least one processor, a plurality of threshold values with the plurality of scores regarding the plurality of categories related to harmfulness of the video, respectively (Brunkhorst Fig. 1-3, ¶0027, 0029, 0033-0035, comparing threshold values e.g. member profile with acceptable level of questionable material e.g. violence, language, etc, with the plurality of content rating/scores regarding the different categories e.g. violence, language); and 
providing, by the at least one processor, a result of the comparing the plurality of threshold values with the plurality of scores (Brunkhorst Fig. 1-3, ¶0027, 0029, 0033-0035, providing the media content based on the comparing the threshold values of the member profile with the rating/scores of the media content portions/passages).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ebadollahi and Oswal by comparing, by the at least one processor, a plurality of threshold values with the plurality of scores regarding the plurality of categories related to harmfulness of the video, respectively; and providing, by the at least one processor, a result of the comparing the plurality of threshold values with the plurality of scores as disclosed by Brunkhorst. The suggestion/motivation would have been in order to provide video segments that are appropriate for the user allowing content filtering using various values and scores associated with the user and video segments enhancing the user’s experience.
As to claims 3 and 11, Brunkhorst discloses wherein a portion of the video including one or more frames of the video is filtered based on the result of the comparing (Brunkhorst Fig. 1-3, ¶0027, 0029, 0033-0035, removing/filter/delete video passages based on comparing).
As to claims 4 and 12, Brunkhorst discloses wherein at least a portion of at least one frame is blurred or deleted based on the plurality of scores and the plurality of threshold values (Brunkhorst Fig. 1-3, ¶0027, 0029, 0032-0035, removing/filter/delete video passages based on the threshold values e.g. member profile with acceptable level of questionable material e.g. violence, language, etc, with the plurality of content rating/scores).
As to claims 6 and 14, Ebadollahi discloses selecting a portion of the video including one or more frames of the video, wherein the obtaining, for each of the one or more portions of the video, the plurality of scores comprises obtaining, for each of the one or more portions of the video, the plurality of scores related to whether the selected portion of the video including one or more frames Ebadollahi Fig. 1, 2, ¶0021, 0029-0030, 0033, 0036-0039, selection content items of the video having frames and obtaining a plurality of scores for content items, e.g. frames, of the video, corresponding to a plurality of categories, by applying semantic models e.g. machine statistical/learning models for the semantic categories to the video, where the plurality of categories are related to objectionable content e.g. violence, gore, nudity, etc).

Claims 2, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0234831 A1 to Ebadollahi in view of U.S. Pub. No. 2018/0376205 A1 to Oswal in further view of U.S. Pub. No. 2011/0321075 A1 to Brunkhorst and in further view of U.S. Pub. No. 2015/0346955 A1 to Fundament.
As to claims 2 and 10, Ebadollahi, Oswal and Brunkhorst do not expressly disclose providing a graphical user interface (GUI) for setting the plurality of categories, wherein the plurality of categories are set based on a user input to the GUI
Fundament discloses providing a graphical user interface (GUI) for setting the plurality of categories, wherein the plurality of categories are set based on a user input to the GUI (Fundament Fig. 7, ¶0108-0109, displaying GUI for setting plurality of content attributes, the categories set based on user input/section on the GUI).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ebadollahi, Oswal and Brunkhorst by providing a graphical user interface (GUI) for setting the plurality of categories, wherein the plurality of categories are set based on a user input to the GUI as disclosed by Fundament. The suggestion/motivation would have been in order to provide for display a plurality of category settings allowing the user to manually select settings enhancing the user’s experience.
As to claims 18 and 19, Ebadollahi, Oswal and Brunkhorst do not expressly disclose updating the plurality of categories regarding the harmfulness of the video by adding a new category regarding the harmfulness of the video.
Fundament discloses updating the plurality of categories regarding the harmfulness of the video by adding a new category regarding the harmfulness of the video (Fundament Fig. 7, ¶0108-0109, updating the plurality of content attributes information by adding/removing new attributes, e.g. adding nudity, violence, etc.).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ebadollahi, Oswal and Brunkhorst by updating the plurality of categories regarding the harmfulness of the video by adding a new category regarding the harmfulness of the video as disclosed by Fundament. The suggestion/motivation would have been in order to provide for display a plurality of category settings allowing the user to manually add/remove categories enhancing the user’s experience.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0234831 A1 to Ebadollahi in view of U.S. Pub. No. 2018/0376205 Oswal in further view of U.S. Pub. No. 2011/0321075 A1 to Brunkhorst and in further view of U.S. Pub. No. 2009/0274364 A1 to Shakya
As to claims 5 and 13, Ebadollahi, Oswal and Brunkhorst do not expressly disclose obtaining information indicating an object in the video and a movement of the object, wherein the plurality of scores are determined based on the information indicating an object in the video and a movement of the object.
Shakya discloses obtaining information indicating an object in the video and a movement of the object, wherein the plurality of scores are determined based on the information indicating an object in the video and a movement of the object (Shakya Fig. 1, 2, 3, 5, ¶0036, 0038, 0039, 0041, 0049, 0057, analyzing key frames of the video indicating objects and moving/motion of the object, where the plurality of confidence level percentages/scores are based on the key frame analysis)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ebadollahi, Oswal and Brunkhorst by obtaining information indicating an object in the video and a movement of the object, wherein the plurality of scores are determined based on the information indicating an object in the video and a movement of the object as disclosed by Shakya. The suggestion/motivation would have been in order to accurately determine adult content using movement of objects in the video enhancing the user’s experience.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0234831 A1 to Ebadollahi in view of U.S. Pub. No. 2018/0376205 A1 to Oswal in further view of U.S. Pub. No. 2011/0321075 A1 to Brunkhorst and in further view of U.S. Pub. No. 2016/0350675 A1 to Laks
As to claims 8 and 16, Ebadollahi, Oswal and Brunkhorst do not expressly disclose wherein the at least one Al model is trained with a plurality of videos for determining the harmfulness regarding the plurality of categories
Laks discloses wherein the at least one Al model is trained with a plurality of videos for determining the harmfulness regarding the plurality of categories (Laks ¶0026, 0027, 0031, 0054-0056, 0058, machine learning models trained with plurality of videos for determining objectionable videos related to pornographic, inappropriate, hateful, etc. content).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ebadollahi, Oswal and Brunkhorst by wherein the at least one Al model is trained with a plurality of videos for determining the harmfulness regarding the plurality of categories as disclosed by Laks. The suggestion/motivation would have been in order to train/retrain the machine learning model to increase the accuracy of objectionable video thereby enhancing the user’s experience.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0234831 A1 to Ebadollahi in view of U.S. Pub. No. 2018/0376205 A1 to Oswal in further view of U.S. Pub. No. 2011/0321075 A1 to Brunkhorst and in further view of U.S. Pub. No. 2003/0037329 A1 to Piotrowski.
claims 20 and 21, Brunkhorst discloses providing at least one portion of the video having harmful content among the one or more portions of the video, based on the result of the comparing the plurality of threshold values with the plurality of scores (Brunkhorst ¶0027, 0029, 0033-0035, providing the media content passages having questionable material, e.g. violence, based on the comparing the threshold values of the member profile with the rating/scores of the media content portions/passages)
Ebadollahi, Oswal and Brunkhorst do not expressly disclose wherein each of the at least one portion of the video having harmful content is provided separately from any other portion of the video.
Piotrowski discloses wherein each of the at least one portion of the video having harmful content is provided separately from any other portion of the video (Piotrowski ¶0038, 0042-0043, each of the alternative segments of the video having MPAA picture rating provided separately from the other segments of the video).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ebadollahi, Oswal and Brunkhorst by wherein each of the at least one portion of the video having harmful content is provided separately from any other portion of the video as disclosed by Piotrowski. The suggestion/motivation would have been in order to provide the plurality of segments of the video separately from different sources that allow the user to view segments based on the rating the viewer has selected thereby  enhancing the user’s experience .

Response to Arguments
Applicant's arguments with respect to claims 1-6, 8-14 and 16-21 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments filed 8/13/2021 related to claims 1-6, 8-14 and 16-21 have been fully considered but they are not persuasive. 
In reference to Applicant's arguments:
Applicant respectfully requests that the non-statutory obviousness-type double patenting rejections be held in abeyance until all other substantive issues in the present application have been resolved.
 
Examiners Response:
The examiner maintains the non-statutory obviousness-type double patenting rejections. Although the claims have been amended, the rejection is maintained as rejected above.

Conclusion
Claims 1-6, 8-14 and 16-21 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426